In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00243-CR


                             JUSLET JOSEPH, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 181st District Court
                                    Potter County, Texas
                Trial Court No. 71,461-B, Honorable John B. Board, Presiding

                                      July 16, 2018

                   ORDER OF ABATEMENT AND REMAND
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Appellant, Juslet Joseph, was convicted of assault on a family or household

member. He was sentenced to six years’ imprisonment on February 13, 2017. On May

9, 2018, the Court of Criminal Appeals granted appellant an out-of-time appeal and issued

mandate on June 7, 2018. Their opinion directed the trial court to determine, within ten

days, whether appellant is indigent and, if so, to appoint him an attorney should he desire

appellate counsel. The trial court has not made an indigency determination to date. On

June 18, 2018, appellant filed a notice of appeal, pro se.
      We, therefore, abate this appeal and remand the cause to the trial court to

determine whether appellant is indigent and whether he desires appellate counsel. The

trial court is directed to enter such orders necessary to address the aforementioned

questions. So too shall it include its findings on those matters in a clerk’s record and

cause that record to be filed with this court by August 13, 2018. If it is determined that

appellant is indigent and desires appellate counsel, the trial court shall appoint him

counsel; the name, address, email address, and phone number of appointed counsel

shall be included in the aforementioned findings. Should further time be needed to

perform these tasks, then same must be requested before August 13, 2018.

      It is so ordered.

                                                              Per Curiam

Do not publish.




                                            2